Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00261-CV

                       In the Interest of A.A.V., Jr. and B.M.V., Children

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01521
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED September 28, 2016.


                                                 _____________________________
                                                 Karen Angelini, Justice